Case: 19-12129    Date Filed: 12/06/2019   Page: 1 of 3


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12129
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-00253-CG-B-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ALTAVIOUS DEMON JACKSON,
a.k.a. Donta Carver,
a.k.a. Donta Mills,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                               (December 6, 2019)

Before ED CARNES, Chief Judge, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:

      Altavious Jackson pleaded guilty to being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g)(1). As part of his plea deal the
               Case: 19-12129     Date Filed: 12/06/2019    Page: 2 of 3


government dropped one of the charges brought against him and promised to

request a sentence at the low end of the guidelines range. In exchange, Jackson

waived his right to appeal his sentence except in three circumstances: the sentence

exceeded the statutory maximum, the sentence was an upward departure or

variance from the guidelines range, or he brought an ineffective assistance of

counsel claim.

      During his change of plea hearing, the district court placed him under oath

and questioned him to ensure that his plea was given knowingly and voluntarily.

Jackson testified to the following. He was over 18 and was not being treated for

mental illness or under the influence of drugs or alcohol. He understood the

charges against him. He understood the plea agreement and had discussed it with

his attorney. He was not threatened or promised anything (other than what was in

the plea agreement) to induce him to sign the agreement. He was pleading guilty

of his own free will. And he understood that, as part of his plea agreement, he was

giving up his right to appeal in all but the listed circumstances.

      The Presentence Investigation Report recommended — based on Jackson’s

criminal history, offense, and acceptance of responsibility — a total offense level

of 20 and a criminal history category of VI. His guidelines range was 70 to 87

months’ imprisonment. Jackson objected to the guidelines calculation, but the

court overruled his objections. The government requested a sentence at the low


                                           2
              Case: 19-12129     Date Filed: 12/06/2019   Page: 3 of 3


end of the range. Instead, the court sentenced Jackson to the top of the guidelines

range, 87 months in prison. He appeals.

      On appeal, Jackson contends that the court erred in calculating his sentence

and that his sentence is substantively unreasonable. The government moves to

dismiss his appeal based on the appeal waiver. Jackson did not respond to the

motion to dismiss.

      An appeal waiver is enforceable if it is knowingly and voluntarily given by

the defendant. United States v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993).

We review de novo the validity of an appeal waiver. Id.

      Jackson’s waiver was knowingly and voluntarily given. He testified that he

was competent to make the plea. He testified that he understood the charges

against him. He testified that he knew he was giving up his right to appeal. And

he testified that he made the plea voluntarily. On appeal he does not argue that any

of the three exceptions to his waiver applies. As a result, he has waived his right to

appeal.

      DISMISSED.




                                          3